Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 17 August 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        My Dear Marquis

                            Head Quarters Dobbs ferry Augt 17th 1781
                        
                        I have been favour’d with yours of the 31st ulto and 6th inst. and as General du Portail will hand you this,
                            he will be able to give every intelligence you wish relative to my movements in this Department; as he is sent in
                            confidence he will make known to you all my designs. I am Dr Marquis, Your Mt Obt Servant.

                    